JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and supplement filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34®. It is
ORDERED AND ADJUDGED that the district court’s order issued January 19, 2010, be affirmed. The district court properly dismissed the appellant’s complaint for lack of subject matter jurisdiction because he failed to exhaust his administrative remedies as required under the Federal Tort Claims Act, 28 U.S.C. § 2675. The appellant’s prior lawsuits against several federal agencies do not satisfy § 2675, which requires presentation of the claim to the federal agency before filing an action in court. See McNeil v. United States, 508 U.S. 106, 112-13, 113 S.Ct. 1980, 124 L.Ed.2d 21 (1993).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.